Citation Nr: 0021082
Decision Date: 08/10/00	Archive Date: 09/08/00

DOCKET NO. 95-25 926               DATE AUG 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to an increased rating for residuals of a right ankle
fracture with traumatic arthritis, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active duty from October 1953 to September 1955.
This matter initially came before the Board of Veterans' Appeals
(Board) from a June 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York,
which, in pertinent part, denied the veteran's claim of entitlement
to an evaluation in excess of 10 percent for service-connected
residuals of a right ankle fracture. In May 1997, the Board
remanded only the portion of the appeal regarding the claim for an
evaluation in excess of 10 percent for service- connected right
ankle disability, and directed the RO to further develop that
claim. Development was conducted, and the claim returns to the
Board.

FINDING OF FACT

The veteran's service-connected residuals of a right ankle fracture
are manifested by arthritis and marked limitation of motion of the
ankle; there is no medical evidence of ankylosis of the joint.

CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a fracture of
the right ankle with traumatic arthritis have been met. 38 U.S.
C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.40,
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271, (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current 10 percent evaluation
assigned for his service- connected right ankle disability does not
adequately reflect the pain and limitation of ambulation cased by
the disability. Historically, pursuant to a February 1993 Board
decision, an RO decision in March 1993 granted service connection
for

- 2 - 

residuals of a right ankle injury with traumatic arthritis, and
assigned a 10 percent evaluation, effective in July 1988, for that
disability. In August 1994, the veteran filed a claim for a rating
in excess of 10 percent for his right ankle disability.

The veteran's claim that his service-connected right ankle
disability ahs increased in severity is a well-grounded claim.
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Disability ratings
are based on VA's Schedule for Rating Disabilities, set forth at 38
C.F.R. Part 4. 38 U.S.C.A. 1155. The percentage ratings represent
as far as can practicably be determined the average impairment in
earning capacity in civil occupations and the disability must be
viewed in relation to its history. 38 C.F.R. 4.1.

Functional loss of use as the result of a disability of the
musculoskeletal system may be due to the absence of bones, muscles,
or joints, or may be due to pain, supported by adequate pathology
and evidenced by the visible behavior of the claimant undertaking
the motion. 38 C.F.R. 4.40. Both limitation of motion and pain are
necessarily regarded as constituents of a disability. 38 C.F.R.
4.40, 4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202
(1995).

On VA examination conducted in November 1994 there was some visible
deformity of the right ankle, with increased prominence of the
lateral malleolus. Right ankle range of motion was from 35 degrees
of flexion to 8 degrees of dorsiflexion. Radiologic examination in
November 1994 which disclosed mild generalized mineralization,
several areas of mild spurring was interpreted as disclosing
degenerative osteoarthritis changes.

At a September 1995 personal hearing, the veteran testified that
his right ankle pain, in conjunction with his other pains, caused
him to limp.

Private medical records dated in 1994 and in early 1995 did not
disclose recent treatment of right ankle disability, and were
devoid of references to right ankle pain. The discharge summary of
VA hospitalization from October 1995 to November 1995 is devoid of
discussion of right ankle pain or right ankle treatment. Additional
private medical records dated from May 1995 to November 1996 and
from March

- 3 -


1997 to November 1997, are also devoid of discussion of right ankle
pain or right ankle treatment.

In its May 1997 remand, the Board directed the RO to afford the
veteran the opportunity to identify or submit additional evidence
regarding the severity of right ankle disability, and directed the
RO to ask the veteran to identify any private or VA providers who
had treated the veteran from right ankle disability in the recent
past. By a statement submitted in July 1997, the veteran disclosed
that he had received only VA treatment for his right ankle
disability.

A VA outpatient clinical record dated in January 1997 notes
complaints of right ankle pain, as well as pain in other joints,
and a request for Motrin or other pain reliever to treat this
multiple joint pain.

VA examination conducted in May 1998 disclosed that the veteran
walked slowly with a mild limp. He complained of stiffness,
swelling, and pain of several joints, including the right ankle,
and flare-ups of pain with greater disability. Range of motion of
the right ankle was to 30 degrees of dorsiflexion and 7 degrees of
extension. There was crepitation on motion of the right ankle. VA
radiologic examination conducted in May 1998 disclosed degenerative
joint disease of the first, second and third digits of the right
foot and of the calcaneal cuboid joint and ankle joint. In an
addendum to that examination, dated in September 1998, the examiner
opined that the veteran's right ankle exhibited weakened movement
and excess fatigability, and that 75 percent of ankle function was
impaired with flare- ups of pain and resultant loss of motion.

38 C.F.R. 4.71a, Diagnostic Code 5273 sets out the criteria for
evaluating malunion of the os calcis or astragalus. A 10 percent
evaluation may be assigned for malunion of os calcis or astragalus
with moderate deformity, and 20 percent may be assigned for marked
deformity. The Board notes for reference, and without reliance
thereon, that the os calcis, or calcaneus, is the quadrangular bone
at the back of the talus, usually called the heel, and the
astragalus is the bone which articulates with the tibia and fibular
to form the ankle joint. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY
252, 159, 1661 (27th ed. 1988). There

- 4 -

is no X-ray evidence of malunion of the os calcis or astragalus. As
service connection is in effect for traumatic arthritis of the
right ankle, the Board finds that the veteran's right ankle
disability is more appropriately rated under 38 C.F.R. 4.71a, Code
5010-5003, used to evaluate traumatic arthritis, which authorizes
a disability rating based on the limitation of motion of the
specific joint or joints involved. Under 38 C.F.R. 4.71a,
Diagnostic Code 5271, moderate limitation of motion warrants a 10
percent evaluation and marked limitation of motion warrants a 20
percent evaluation. A normal range of ankle dorsiflexion for VA
rating purposes is considered to be from 0 to 20 degrees, and for
plantar flexion from 0 to 45 degrees. 38 C.F.R. 4.71, Plate II
(1999).

The 1998 VA compensation examination showed that the veteran's
range of motion of the right ankle was to 30 degrees of
dorsiflexion and 7 degrees of extension, which is not consistent
with more than moderate limitation of motion. However, the veteran
complained of stiffness, swelling, and pain of the right ankle,
with daily flare-ups of pain resulting in greater disability of the
joint. In an addendum to the May 1998 examination, the physician
opined that the veteran's right ankle exhibited weakened movement
and excess fatigability, and that 75 percent of ankle function was
impaired with flare-ups of pain. It is the Board's judgment that,
with consideration of 38 C.F.R. 4.40, 4.45, 4.59; and DeLuca v.
Brown, 8 Vet. App. 202 (1995), the overall degree of limitation of
motion of the right ankle more nearly approximates marked. It
follows that a 20 percent rating is warranted for the veteran's
residuals of a right ankle fracture with traumatic arthritis. 38
C.F.R. 4.7, 4.71a, Code 5271. The Board also finds that there is no
objective medical evidence to show that pain, flare-ups of pain,
weakness, or any other symptom results in greater functional
limitation of the ankle to a degree that more nearly approximates
ankylosis of the joint. Thus, a rating in excess of 20 percent is
not warranted under 38 C.F.R. 4.71a, Code 5270.

The Board has also considered whether there should be referral to
the Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. 3.321(b)(1) (1999). In the
Board's judgment, the record does not indicate that the average
industrial impairment resulting from the veteran's residuals of a
fracture of the right ankle would be in excess of that contemplated
by a 20 percent

5 -

rating, which is the maximum evaluation allowed under Code 5271.
Therefore, the criteria for submission for assignment of extra-
schedular ratings pursuant to 38 C.F.R.3.321(b)(1) are not met. See
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown,
8 Vet. App. 218, 227 (1995).

ORDER

A 20 percent rating for residuals of a right ankle fracture with
traumatic arthritis is granted, subject to laws and regulations
governing the payment of VA monetary benefits.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

6 - 


